Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Attorney Erin L. Kashiwada (Reg. No. 76,045) on February 11, 2022.
	The application has been amended as follows:
Claim

	Claim 34, line 4, after port inserted “, the first port configured to selectively be an input and an output of the at least one bidirectional variable gain amplifier”.

Allowable Subject Matter
Claims 1-49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-22, among others, no prior art found having a phase shifter disposed in both the transmit path and the receive path, the 10phase shifter configured to 
Regarding claims 23-29, among others, no prior art found having a phase shifter disposed in both the transmit path and the receive path, the phase shifter configured to operate in an active mode to: 10generate the phase-shifted transmit signal based on an input transmit signal accepted at a shared node of the phase shifter; and generate a phase-shifted receive signal at the shared node based on the input receive signal, the phase shifter comprising vector modulation means for 15adjusting amplitudes of two split transmit signals that are associated with the input transmit signal and adjusting amplitudes of two split receive signals that are associated with the input receive signal.  
	Regarding claims 30-33, among others, no prior art found teaches accepting an input transmit signal at a shared node of the phase shifter during the first time interval; generating, using a first bidirectional variable gain amplifier of the phase shifter 15and a second bidirectional variable gain amplifier of the phase shifter, a phase-shifted transmit signal at a transmit node of the phase shifter during the first time interval, the phase-shifted transmit signal based on the input transmit signal; accepting an input receive signal at a receive node of the phase shifter during the second time interval; and 20generating, using the first bidirectional variable gain amplifier and the second bidirectional variable gain amplifier, a phase shifted receive signal at the shared node during the second time interval, the phase-shifted receive signal based on the input receive signal.  
Regarding claims 34-43, among others, no prior art found having at least one bidirectional variable gain amplifier comprising: two or more ports, the two or more ports 
Regarding claims 44-49, no prior art found teaches operating a bidirectional variable gain amplifier in an active transmit configuration during a first time interval, the bidirectional variable gain amplifier comprising a first port and a third port; 20amplifying a first signal that propagates from the first port to the third port in the active transmit configuration; operating the bidirectional variable gain amplifier in an active receive configuration during a second time interval; and amplifying a second signal that propagates from the third port to the first port in 25the active receive configuration.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843